            Case 2:16-cv-01727-CDJ Document 62 Filed 07/08/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MIGUEL A. VAZQUEZ,                            :
     Plaintiff,                               :
                                              :                 CIVIL ACTION
       v.                                     :                 NO. 16-1727
                                              :
CARR & DUFF, INC.,                            :
     Defendant.
                                          ORDER

       AND NOW, this 8th day of July, 2020, upon consideration of Plaintiff’s Amended

Complaint (ECF No. 22), Defendants’ Motion for Summary Judgment (ECF No. 54), Plaintiff’s

Response in Opposition to Defendants’ Motion for Summary Judgment (ECF No. 55), and

Defendants’ Reply to Plaintiff’s Response in Opposition (ECF No. 60), it is hereby ORDERED

that Defendants’ Motion for Summary Judgment is DENIED in its entirety for the reasons stated

in the Court’s accompanying Memorandum.



                                                         BY THE COURT:



                                                         /s/ C. Darnell Jones, II
                                                         C. DARNELL JONES, II        J.
